 In the Matter of AIR AssoclATES,INCORPORATEDandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, C. I.O.Case No. R-2726.-Decided July 18, 1941Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Walter Chalaine,of New York City for the Company.Mr. Harold Cammer,of New York City, for the Union.Mr. Armin Uhler,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 24, 1941, International Union, United Automobile Workersof America, affiliated with the C. I. 0., herein called the Union, filedwith the Regional Director for the Second Region (New York City) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees at the Bendix, New Jersey,plant of Air Associates, Incorporated, herein called the Company,engaged in the manufacture and distribution of aviation accessories,parts, equipment, and related products at Bendix, New Jersey, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat._449, herein called the Act.On June 25, 1941, the National LaborRelations Board, herein called the Board,, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On June,27, 1941, the Board, the Company, and the Union entered into a"STIPULATION FOR CERTIFICATION OF REPRESENTA-TIVES UPON CONSENT ELECTION."Pursuant to the Stipulation, an election was conducted on July 1,.1941, under the direction and supervision of the Regional Directoramong all employees at the Bendix, New Jersey, plant of the Coml33 N. L. R. B., No. 104.,543 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany, excluding company officers, managers, superintendents, fore-men and assistant foremen, office and shop clerical employees, watch-men, planning and engineering employees, and draftsmen, to deter-mine whether said employees desired to be represented for the purposeof collective bargaining by the Union.On July 3, 1941, the RegionalDirector issued and duly served upon the parties an Election Reporton the balloting.No objections to the conduct of the ballot or tothe Election Report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :TotalNumber Eligible to Vote____________________________424Total Number of Ballots Cast______________________________401Total Number of Valid Ballots______________________________394Total Number of Votes in favorof U. A. W. A., C. I.O.____206Total Nuinber of Votes against aforementioned Union_________188Total Number of Blank Votes_______________________________0Total Number of Void Ballots_______________________________0Total Number of Challenged Votes__________________________7Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Bendix, New Jersey, plant of Air Asso-ciates, Incorporated, Bendix, New Jersey, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2.All employees at the Bendix, New Jersey, plant of the Company,excluding company officers, managers, superintendents, foremen andassistant foremen, office and shop clerical employees, watchmen, plan-ninand engineering 'employees,` ,and draftsmen; constitute`' a unitappropriate for the purposes of collective bargaining within themeaning of Section-9 (b) of the Act.3.International Union, United Automobile Workers of America,affiliated with the C. I. O., has been designated and selected by a ma-jority of the employees in the above unit as their representative forthe purposes of collective bargaining and is the exclusive representa-tive of all the employees in said unit within the meaning of Section9 (c) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the. NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT ISHEREBY CERTIFIEDthat International Union, United Automo-bileWorkers of America, affiliated with the C. I. 0., has been desig- AIR ASSOCIATES, INCORPORATED545nated and selected by a majority of all employees at the Bendix, NewJersey, plant of Air Associates, Incorporated, excluding companyofficers,managers, superintendents, foremen and assistant foremen,office and shop clerical employees, watchmen, planning and engineer-ing employees, and draftsmen,-as their representative for the purposesof collective bargaining, and that, pursuant to the provisions ofSection 9 (a) of the Act, International Union, United AutomobileWorkers of America, affiliated with the C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.